Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars -costs, with leave to the defendants to withdraw the demurrer and answer within twenty days on payment of the costs. The character of the work to be done as stated in the notice of lien, and of the land described, plainly shows an intention to claim a lien on the land described in the seventh subdivision of the notice of lien. We do not think that it can be held as matter of law that the description in the notice of lien is not sufficient for identification, and that is all the statute* requires. Although there is no town of Corona, yet there is a locality known by that name, and the situation is such that the sufficiency of the description contained in the notice of lien should not be decided on demurrer. Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.

See Lien Law (Consol. Laws, chap. 33; Laws of 1909, chap. 38), § 9. Amd. by Laws of 1916, chap. 507.— [Rep.